DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Instant application 17/321,013 (hereinafter ‘013) is a continuation of application 14/652,228 (hereinafter ‘228). Therefore, the prosecution history of application ‘228 is also relevant to application ‘013. While the independent Claims of application, which ‘228 are similar the independent Claims of application ‘013, was rejected during the history of prosecution, the independent Claims in application ‘013 provides additional limitation(s) such as “block a user to proceed with accepting the modified if the extracorporeal system is not able to support each of the presets of the modified profile”. The new limitation(s) overcomes the rejections in previous history of prosecution. Therefore, the Claims in application ‘013 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The current state of the art is disclosed in these cited references:
Manica (U.S. 5679245) teaches a user interface to select profile, therapy and profile set. Manica does not disclose plurality of stored profiles.

Moubayed et al. (U.S. 2008/0071210) teaches the prevention of saving/storing parameters. Moubayed does not disclose extracorporeal blood treatment system.
Setzer et al. (U.S. 2008/0072896) teaches the modification of profile identifier in ¶0089, fig. 17. Setzer does not disclose extracorporeal blood treatment system.

The following references disclose limitations claimed/unclaimed pertaining to the applicants’ disclosure:
McTaggart (U.S. 2011/0238032) teaches anti-coagulant type in paragraph 0027.
Smith (U.S. 9,241,958) teaches a selection of anti-coagulant type in Claim 3.
Scarpaci et al (U.S. 2013/0165847) teaches the prevention of changing therapy prescription in paragraph 0691.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143